DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 39-58 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Tettamanti et al. (US Patent 8709057) (hereinafter Tettamanti) discloses a system and method for contracting at least one soft tissue location (Abstract, Figs. 1 and 5-9), the system comprising: a CO2 laser source for generating a plurality of laser pulses (Fig. 2 depicts plurality of pulses generated by laser beam) of a laser beam having a wavelength in a range from 9μm to 11μm (Col. 4, ll. 44-50: “The proposed inventive laser source as a heat source operates in a wavelength range from above 1.9 to 11 microns, such as… CO2 (wavelength 10.6 microns)”); a beam guidance system for directing the plurality of laser pulses to the at least one soft tissue location (Fig. 1, hand piece 7 with scanner system 10); and a controller (Fig. 1, control unit 5) adapted to control the CO2 laser source and the beam guidance system to achieve a contraction of the at least one soft tissue location (Col. 4, ll. 28-36: “An inventive laser system and related inventive method for operation of said laser system are provided for a non-ablative, or minimally ablative, laser thermal tightening and rejuvenation of mucosa and of the adjacent tissues”).
Tettamanti does not disclose, however, that the controller is adapted to control the CO2 laser source and the beam guidance system to achieve a predetermined percentage of full contraction of the soft tissue area that occurs at a damage threshold of the at least one soft tissue location (claim 55), wherein the predetermined percentage of full contraction comprises 20 percent of full contraction achieved at a rate of 1 cm2 in no more than 15 seconds (claims 39, 55, 58). The prior art does not teach, suggest, or motivate the above limitations, and as such the claimed invention as a whole is novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Modi et al. (US 2014/0018783) discloses a device and method for skin laser treatment (Abstract) which provides shrinkage of tissues (Fig. 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792